DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application.  No claims have been cancelled.  No claims have been amended.  The pending claims are found to be in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on July 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent number 10,510,039 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 1-20 are found to be in condition for allowance.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

This communication warrants no examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks filed on July 6, 2021  with respect to the claim limitations point out and make clear the reason claims are patentable over the prior art of record such as Steelberg et al  (US No. 2007/0130009 Al) and Fox (US No. 2014/0379427 Al). Thus, the reason for allowance is in . 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687